UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2108


In re: ANTONIO MARCO HERRERA,

                    Petitioner.



              On Petition for Extraordinary Writ. (1:19-cv-01301-LO-JFA)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antonio Marco Herrera, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Marco Herrera, a Virginia inmate, petitions this court for a writ of error

coram nobis. In his petition, Herrera challenges this court’s September 29, 2020 decision

dismissing as interlocutory his appeal from the district court’s order denying his motion to

appoint counsel in his pending 28 U.S.C. § 2254 action. See Herrera v. Clarke, 823 F.

App’x 210, 211 (4th Cir. 2020) (No. 20-6481).

       We conclude that Herrera fails to establish that he is entitled to a writ of error coram

nobis. See United States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (identifying

requirements for issuance of writ). Accordingly, we deny his petition. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2